Name: 92/23/EEC: Commission Decision of 13 November 1991 concerning animal health conditions and veterinary certification of imports of fresh meat from the Kingdom of Swaziland
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade;  Africa
 Date Published: 1992-01-16

 Avis juridique important|31992D002392/23/EEC: Commission Decision of 13 November 1991 concerning animal health conditions and veterinary certification of imports of fresh meat from the Kingdom of Swaziland Official Journal L 010 , 16/01/1992 P. 0040 - 0045 Finnish special edition: Chapter 3 Volume 40 P. 0075 Swedish special edition: Chapter 3 Volume 40 P. 0075 COMMISSION DECISION of 13 November 1991 concerning animal health conditions and veterinary certification of imports of fresh meat from the Kingdom of Swaziland (92/23/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/497/EEC (2), and in particular Articles 14, 15 and 16 thereof, Whereas following a Community veterinary mission it appears that the animal health situation in the Kingdom of Swaziland is generally satisfactory and completely controlled by well-structured and organized veterinary services, particularly as regards diseases transmissible through meat; Whereas in order to avoid any disruption of trade between certain Member States and Swaziland, the Commission adopted by Decision 82/131/EEC (3) health protection measures in respect of imports of fresh meat from this country; Whereas animal health conditions and veterinary certification for imports of fresh meat from Swaziland should be established now at Community level and therefore Decision 82/131/EEC revoked; Whereas outbreaks of foot-and-mouth disease have occured from time to time in certain parts of Swaziland; whereas, however, other parts of the country have been free of the disease for more than 12 months; Whereas vaccination against SAT foot-and-mouth disease is carried out in certain areas of Swaziland; whereas however such vaccination is limited to the regions of Swaziland known as that foot-and-mouth disease vaccination area east of the red line fences which extend northwards from the river Usutu to the frontier with South Africa west of Nkalashane; Whereas strict measures, in particular the prohibition or control of movements of livestock, are applied; whereas certain regions where vaccination is carried out are clearly demarcated from the disease-free regions; Whereas measures are applied throughout the country to monitor the movements of livestock and to detect any outbreak of the disease; Whereas, in addition, the responsible veterinary authorities of Swaziland have confirmed that Swaziland has for at least 12 months been free from rinderpest, and that no vaccination has been carried out against this disease during that time; Whereas the responsible veterinary authorities of Swaziland have undertaken to notify the Commission of the European Communities and the Member States by telex, telefax or telegram within 24 hours, of confirmation of the occurence of any of the abovementioned diseases or the adoption or change of vaccination against them; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of the following categories of fresh meat from Swaziland: (a) de-boned fresh meat excluding offal of domestic animals of the bovine species, from Swaziland excluding the foot-and-mouth disease vaccination area east of the red line fences which extend northwards from the river Usutu to the frontier with South Africa west of Nkalashane which presents the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex A; (b) fresh meat of domestic solipeds which presents the guarantees laid down in the accompanying animal health certificate corresponding with the speciment given in Annex B. 2. Member States shall ensure that the de-boned fresh meat referred to in paragraph 1 (a) shall not enter the territory of the importing Member State for at least 21 days from the date of slaughter. 3. Member States shall prohibit the import of categories of fresh meat from Swaziland other than those referred to in paragraph 1. Article 2 Decision 82/131/EEC is hereby revoked. Article 3 This Decision shall apply from 1 January 1992. Article 4 This Decision is addressed to the Member States. Done at Brussels, 13 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 268, 24. 9. 1991, p. 69. (3) OJ No L 60, 3. 3. 1982, p. 12. ANNEX A ANIMAL HEALTH CERTIFICATE for de-boned fresh meat (1) of domestic animals of the bovine species, excluding offals, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: The Kingdom of Swaziland (excluding the foot-and-mouth disease vaccination area of the red line fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane) Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic animals of the bovine species Nature of cuts (3): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold store(s) (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the de-boned fresh meat described above is obtained from: (a) animals which were born and reared in the Kingdom of Swaziland and, have remained in the non-vaccinated area west of the red line fences which extend northwards from the river Usutu to the frontier with South Africa west of Nkalashane for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old; (b) animals which bore, in accordance with the legal provisions, a mark indicating their region of origin; (c) animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months; (d) animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container the latter was cleaned and disinfected before loading; (e) animals which when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter which included examination of the mouth and feet showed no symptoms of foot-and-mouth disease; (f) animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Economic Community were slaughtered; (g) animals which were slaughtered between and (dates of slaughter); 2. the de-boned fresh meat described above: (a) originates from carcases which have matured at a room temperature of more than + 2 °C for at least 24 hours after slaughter and before the bones were removed; (b) has had the major lymphatic glands removed; (c) has, during all stages of its production, de-boning, and storage been kept strictly separate from meat not conforming to the requirements laid down in the decisions of the European Economic Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas). Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any perserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (1) Fresh meat means all parts fit for human consumption from domestic bovine animals, excluding offals, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only de-boned fresh meat from bovine animals, from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Kingdom of Swaziland Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: Domestic solipeds Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold store(s) (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Kingdom of Swaziland for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory)